Title: A Plain Honest Man, [30 October–17 November 1792]
From: “Plain Honest Man”
To: 



[Philadelphia, October 30–November 17, 1792]

For the Gazette of The UStates
In consequence of the intimation contained in the first Number of the Vindication of Mr. Jefferson which originated in the American Dayly Advertiser that “if any doubt should be suggested of the authenticity of the extracts published they should be immediately made accessible to others” a person called upon Mr. Dunlap to obtain an inspection of those originals. He replied, that they had not been left with him; neither [was he possessed of the necessary information where to direct an enquirer;] but that if desired he would by advertisement notify to him the application for a perusal of the letters. A statement of this answer, as extraordinary as it was unexpected, was prepared to be inserted in this Gazette and was communicated to Mr. Dunlap with a view to verifying its accuracy. The Evening before that destined for its appearance Mr. Dunlap called upon the person and informed him that the Originals [were now to be seen &] would be communicated to any person who might incline to see them—observing at the same time that [it appeared to him] it could not be necessary to publish the statement which has been mentioned, as intended. This was accordingly foreborne.
On the  [a] Note appeared in Mr. Dunlaps paper of that day which after commenting on the disingeniousness of some doubts hinted in one of the papers under the signature of Catullus gives “notice, that any Gentleman of known honor and delicacy, who shall be named to the Editor, of the American Dayly Advertiser shall have an opportunity of examining not only the passages extracted but the intire contents of the original letters.”
What Gentleman of real delicacy would be willing to present himself under the professed character of a “Gentleman of known honor and delicacy” at the hazard of being affronted by a rejection, to obtain the proffered access? Is not an offer so clogged a felo de se? What is the natural inference?

If I am not Mr Printer a “Gentleman of known honor and delicacy” I hope you will not think the worse of me for being only
A plain Honest Man
